Opinion filed January 26, 2006












 








 




Opinion filed January 26, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00272-CR 
 
                                                    __________
 
                                     EFREN
PIEDRA JR., Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                 On
Appeal from the Criminal District Court No. 5
 
                                                          Dallas
County, Texas
 
                                            Trial
Court Cause No. F-0453899-NL

 
                                                                   O
P I N I O N
 




This is an appeal
from a judgment revoking community supervision. 
Efren Piedra Jr. originally entered a plea of guilty to the offense of
evading arrest.  A plea bargain agreement
was not reached.  The trial court
convicted appellant and assessed his punishment at confinement for two years
and a $500 fine.  The trial court
suspended the imposition of the sentence and placed appellant on Ashock probation@ for five years. 
At the hearing on the State=s motion to revoke, appellant entered pleas of true
to the allegations that he violated the terms and conditions of his Ashock probation.@  The trial court found the allegations to be
true, revoked his community supervision, and imposed the original sentence of
confinement for two years.  We affirm.
Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record; and we agree that the appeal is
without merit.  We note that a plea of
true alone is sufficient to support the trial court=s
determination to revoke.  Moses v.
State, 590 S.W.2d 469 (Tex. Crim. App. 1979); Cole v. State, 578
S.W.2d 127 (Tex. Crim. App. 1979). 
Moreover, proof of one violation of the terms and conditions of
community supervision is sufficient to support the revocation.  McDonald v. State, 608 S.W.2d 192 
(Tex. Crim. App. 1980); Taylor v. State, 604 S.W.2d 175 (Tex. Crim. App.
1980); Moses, 590 S.W.2d at 469.
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
January 26, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of: Wright, C.J., and
McCall,
J., and Strange, J.